Per Curiam: This is an appeal by the North Chicago City Bailway Company from a judgment of the Appellate Court for the First District, affirming a conviction of the company in the Criminal Court of Cook county, under a town ordinance of;the town of Lake View, for a failure on the part of the company to make its railway track, located in and along one of the streets of the town, conform to the requirements of the town ordinance, so as to enable wagons, carriages and other vehicles to pass over its tracks without inconvenience or danger. It was held in another case between the same parties, decided at the present term of this court, (post, p. 207,) that the municipal authorities of the town of Lake View are, by virtue of the provisions contained in its charter, clothed with a general police power over the streets of the town, and also with a like general power, over the subject of nuisances, and that by virtue of these powers they had the right and authority to declare the running and operating its cars on a street railway by means of a dummy engine propelled by steam, in the absence of a legislative grant for that purpose, a nuisance; and if we are correct in the conclusion reached in that ease, it must be conceded the town authorities had ample authority to adopt the ordinance under which this prosecution was instituted, and of this we have no doubt. So far as the facts are concerned which were necessary to be shown in order to bring the case within the .provisions of the ordinance, we have nothing to do with them. They are conclusively settled by the judgment of the Appellate Court. Conceding, then, as we must, the town authorities had the right to pass the ordinance, and that appellant is conclusively shown to have committed a breach of it, it follows the conviction was proper, and that the judgment of the Appellate Court should therefore be affirmed, which is accordingly done. Judgment affirmed. Mr. Chief Justice Scott dissenting.